Exhibit 10.2

 

[logo_ex10-2.jpg] 

 

RELATIONSHIP READY CREDIT AGREEMENT

 

Borrower: Polar Power, Inc. Lender: Citibank, N.A.   249 E Gardena Boulevard  
6801 Colwell Boulevard   Gardena, CA 90248   Irving, TX 75039

 

Principal Amount: $1,000,000.00 Date of Agreement: March 21, 2017

 

PROMISE TO PAY. To repay Borrower's loan, Polar Power, Inc. ("Borrower")
promises to pay to Citibank, N.A. ("Lender"), or order, in lawful money of the
United States of America, the principal amount of One Million & 00/100 Dollars
($1,000,000.00) or so much as may be outstanding, together with interest on the
unpaid outstanding principal balance calculated from the date of the first
Advance until repayment of all Advances.

 

PAYMENT. Borrower will pay all Advances in accordance with the following payment
schedule:

 

Until Lender cancels Borrower's right to obtain Advances under this Agreement,
Borrower will pay accrued interest and charges each month. Lender may at any
time, in the exercise of its sole discretion, cancel such right of Borrower to
obtain Advances. The date upon which Lender cancels such right shall be referred
to herein as the "Cancellation Date." The aggregate amount of all Advances
outstanding on the Cancellation Date shall be payable in forty-eight (48) equal
consecutive monthly installments of principal, together with accrued monthly
interest and any other charges beginning the first calendar month after the
Cancellation Date.

 

Unless Lender cancels Borrower's right to obtain Advances hereunder, each month
Borrower will pay (a) the greater of (i) two percent (2%) of the outstanding
principal balance hereunder on the last day of the billing period or (ii) $100,
plus (b) accrued interest and all charges since the date of the last payment.
Monthly billing statements that show all transactions hereunder that occurred
during such billing cycle, the outstanding principal balance, and the amount of
the next due payment (including the principal, interest, and fee components of
such payment) and its due date will be sent by Lender.

 

Borrower agrees to maintain Its primary business checking account in a
satisfactory manner with Lender and irrevocably authorizes Lender to debit its
account for all payments due under this Agreement.

 

INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this Note is computed using this method.

 

Unless otherwise agreed or required by applicable law, payments will be applied
in the following order: (1) interest; (2) principal; and (3) charges, fees and
penalties. Borrower will pay Lender at Lender's address shown above or at such
other place as Lender may designate In writing.

 

CREDIT LINE. This Agreement covers a revolving line of credit for the principal
amount displayed at the beginning of this Agreement which will be the "Credit
Line." The Credit Line Is the maximum amount which Borrower may have outstanding
at any one time. Borrower may borrow, repay and re-borrow up to the amount of
the Credit Line. Borrower agrees not to attempt, request, or obtain an Advance
that will make Borrower’s outstanding balance exceed the Credit Line. The Credit
Line will not be increased should Borrower exceed the Credit Line. Borrower
agrees to repay immediately any amount by which Borrower's outstanding balance
exceeds the Credit Line. Any amount greater than the Credit Line will be secured
by the Collateral. By providing Borrower with written notice, Lender may
increase or decrease the Credit Line at any time.

 

ADVANCES. Advances may be obtained by using checks furnished by Lender,
transfers made on Lender's on-line banking system and any other method
acceptable to Lender from time to time. Lender may not honor a request for an
Advance if: the Credit Line has or would be exceeded by making the Advance;
check is post-dated; Borrower's checks have been reported lost or stolen; check
is not signed by an Authorized Signer; Borrower is In default; Lender has
cancelled Borrower's right to obtain Advances; or any other reasonable
circumstance.

 

ANNUAL FEE. Borrower agrees to pay an annual fee of $2,500.00; provided, that no
annual fee is due for the first year of this Agreement. Payment of the annual
fee is due upon each anniversary of the date of this Agreement. The annual fee
may be billed, may be automatically debited from Borrower's primary business
checking account or may be added to the principal balance. The annual fee is
non-refundable unless Borrower notifies Lender of Borrower's cancellation of
this Agreement within thirty (30) days of the mailing of the billing statement
on which the fee is billed.

 

OTHER FEES. Borrower agrees to pay all other fees and charges related to the
Credit Line or this Agreement and the Credit Line may be charged as follows: (1)
Stop Payment Fee: $35.00 when Borrower requests a stop payment on Borrower's
check; (2) Over-Limit Fee: $35.00 for each billing period that the outstanding
principal balance exceeds the Credit Line; (3) Transaction Fee: $5.00 for each
check or other Advance posted above 20 checks or other Advances per billing
period; (4) Check/Other Advance Fee: $35.00 when Lender declines to honor a
check or other request for an Advance: and (5) for businesses located in
Florida, the Florida Documentary Stamp Tax.

 

AUTHORIZED SIGNERS. All persons whose signatures appear below are authorized to
request an Advance or a repayment under the Credit Line.

 

CONDITIONS PRECEDENT TO EACH ADVANCE. Lender's consideration of Borrower's
request to make the initial Advance and each subsequent Advance under this
Agreement shall be subject to the fulfillment to Lender's satisfaction of all of
the covenants and conditions set forth in this Agreement and in the Related
Documents. Borrower shall have provided to Lender all documents that Lender may
require in form and substance satisfactory to Lender. Borrower shall have paid
all fees, charges and other expenses due and payable. All representations and
warranties set forth in this Agreement, in the Related Documents and in any
document delivered to Lender are true and correct. There shall not exist at the
time of any Advance a condition which would constitute an Even! of Default and
Lender shall not have cancelled the Credit Line. Lender shall have a first
priority lien on Borrower's Collateral.

 

INTEREST AFTER DEFAULT - RELATED DOCUMENTS. Upon the failure by Borrower to
repay all amounts due under this Note upon Lender's demand or observe or comply
with any of the terms or conditions herein or in any Related Documents, Lender,
at its option, may, if permitted under applicable law, increase the interest
rate on this Note by 4.00%. The interest rate will not exceed the maximum rate
permitted by applicable law. The words "Related Documents" mean all promissory
notes, credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with any and all loans and financial
accommodations from Lender to Borrower whether now or hereafter existing, and
however evidenced, including without limitation those loans and financial
accommodations described herein or described on any exhibit or schedule attached
to this Agreement from time to time. This section replaces and supersedes the
section below entitled "Interest After Default," which shall be disregarded and
have no force or effect.

 



 

 

 

RELATIONSHIP READY CREDIT AGREEMENT   (Continued) Page 2    





 

INSURANCE REQUIREMENTS. For the avoidance of doubt regarding the requirement in
the Affirmative Covenants section of this Agreement that Borrower maintain such
insurance as Lender shall require, and except to the extent specific insurance
types, coverages or insurers are specified in this Agreement or the Related
Documents, Lender requires and Borrower agrees to maintain at all times with
financially sound and reputable insurance companies such public liability
insurance, property damage insurance and casualty insurance with respect to
liabilities, losses or damage in respect of the assets and businesses of
Borrower as may customarily be carried or maintained under similar circumstances
by businesses engaged in the same or similar enterprises, in each case in such
amounts, with such deductibles, covering such risks and otherwise on terms and
conditions as shall be customary for such businesses.

 

PRIME RATE. "Prime Rate" shall mean the prime rate of interest announced by
Lender from time to time at its principal office as its prime commercial lending
rate.

 

MINIMUM INTEREST RATE. "Minimum Interest Rate" shall mean two hundred (200)
basis points in excess of the rate of interest determined by Lender in
accordance with its customary procedures and utilizing such electronic or other
quotation sources as it considers appropriate to be the prevailing rate per
annum in effect each banking day at which deposits in United States dollars for
a one month period, determined by Lender in its sole discretion, are offered to
Lender by first class banks in the London Interbank Market shortly after 11:00
a.m. (London time) two banking days prior to the date such rate of interest
shall be effective and applied to existing and future advances with respect to
this Note.

 

VARIABLE INTEREST RATE. The interest rate on this Agreement is subject to change
from time to time based on changes in an independent index which is the greater
of the Prime Rate or the Minimum Interest Rate, each as hereinabove defined (the
"Index"). The Index is not necessarily the lowest rate charged by Lender on its
loans. If the Index becomes unavailable during the term of this Agreement,
Lender may designate a substitute index after notice to Borrower. Lender will
tell Borrower the current Index rate upon Borrower's request. The interest rate
change will not occur more often than each day the Index changes. Borrower
understands that Lender may make loans based on other rates as well. The
interest rate to be applied to the unpaid principal balance of this Agreement
will be at a rate of 0.500 percentage points over the Index. NOTICE: Under no
circumstances will the interest rate on this Agreement be more than the maximum
rate allowed by applicable law.

 

PREPAYMENT. Borrower agrees that all loan fees and other prepaid finance charges
are earned fully as of the date of the loan and will not be subject to refund
upon early payment (whether voluntary or as a result of default). except as
otherwise required by law. Except for the foregoing, Borrower may pay without
fee all or a portion of the amount owed earlier than it is due. Early payments
will not, unless agreed to by Lender in writing, relieve Borrower of Borrower's
obligation to continue to make payments of accrued unpaid interest. Rather,
early payments will reduce the principal balance due. Borrower agrees not to
send Lender payments marked "paid in full", "without recourse", or similar
language. If Borrower sends such a payment. Lender may accept it without losing
any of Lender's rights under this Agreement, and Borrower will remain obligated
to pay any further amount owed to Lender. All written communications concerning
disputed amounts, including any check or other payment instrument that indicates
that the payment constitutes "payment in full" of the amount owed or that is
tendered with other conditions or limitations or as full satisfaction of a
disputed amount must be mailed or delivered to: Citibank, N.A.; 6801 Colwell
Boulevard; Irving, TX 75039.

 

LATE CHARGE. If a payment is 15 days or more late, Borrower will be charged
4.000% of the unpaid portion of the regularly scheduled payment.

 

INTEREST AFTER DEFAULT. If any Event of Default shall occur, including failure
to pay upon final maturity. Lender, at its option, may, if permitted under
applicable law, increase the variable interest rate on this Agreement to 3.500
percentage points over the Index. The interest rate will not exceed the maximum
rate permitted by applicable law.

 

COLLATERAL. This Agreement is secured by an property and assets of the Borrower
and any grantor, whether real or personal, described in (a) any security
agreement, assignment, pledge, mortgage, deed of trust or other agreement
intended as a security device (each, a ''Collateral Document") which by its
terms is intended to secure an existing and future obligations and indebtedness
of the Borrower to the Lender and (b) any Collateral Document executed by the
Borrower and any grantor in connection with this Agreement.

 

REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants to Lender, as
of the date of this Agreement, as of the date of each Advance, and at all times
any indebtedness exists hereunder:

 

Organization. Borrower is a corporation for profit which is, and at all times
shall be, duly organized, validly existing, and in good standing under and by
virtue of the laws of the State of Delaware. Borrower is duly authorized to
transact business in all other states in which Borrower is doing business,
having obtained all necessary filings, governmental licenses and approvals for
each state in which Borrower is doing business. Specifically, Borrower is, and
at all times shall be, duly qualified as a foreign corporation in all states in
which the failure to so qualify would have a material adverse effect on its
business or financial condition. Borrower has the full power and authority to
own its properties and to transact the business in which it is presently engaged
or presently proposes to engage. Borrower maintains an office at 249 E. Gardena
Boulevard, Gardena, CA 90248. Borrower will notify Lender prior to any change in
the location of Borrower's state of organization or any change in Borrower's
name.

 

Authorization. Borrower’s execution, delivery, and performance of this Agreement
and all the Related Documents have been duly authorized by all necessary action
by Borrower and do not conflict with, result in a violation of, or constitute a
default under (1) any provision of (a) Borrower's articles of incorporation or
organization, or bylaws, or (b) any agreement or other instrument binding upon
Borrower or (2) any law, governmental regulation, court decree, or order
applicable to Borrower or to Borrower's properties.

 

Financial Information. Each of Borrower's financial statements supplied to
Lender truly and completely disclosed Borrower's financial condition as of the
date of the statement, and there has been no material adverse change in
Borrower's financial condition subsequent to the date of the most recent
financial statement supplied to Lender. Borrower has no material contingent
obligations except as disclosed in such financial statements.

 

Litigation and Claims. No litigation, claim, investigation, administrative
proceeding or similar action (including those for unpaid taxes) against Borrower
is pending or threatened, and no other event has occurred which may materially
adversely affect Borrower's financial condition or properties, other than
litigation, claims, or other events, if any, that have been disclosed to and
acknowledged by Lender in writing.

 

Lien Priority. Unless otherwise previously disclosed to Lender in writing.
Borrower has not entered into or granted any security agreements, or permitted
the filing or attachment of any security interests on or affecting any of the
Collateral directly or indirectly securing repayment of the indebtedness
evidenced by this Agreement, that would be prior or that may in any way be
superior to Lender's security interests and rights in and to such Collateral.

 

AFFIRMATIVE COVENANTS. Borrower covenants and agrees with Lender that, so long
as this Agreement remains in effect, Borrower will:

 

Notices of Claims and Litigation. Promptly inform Lender in writing of (1) all
material adverse changes in Borrower's financial condition, and (2) all existing
and all threatened litigation, claims, investigations, administrative
proceedings or similar actions affecting Borrower or any Guarantor which could
materially affect the financial condition of Borrower or the financial condition
of any Guarantor.

 

Right to Audit. Permit Lender to examine and audit Borrower's books and records
at any time and from time to time.

 



 

 

 



RELATIONSHIP READY CREDIT AGREEMENT   (Continued) Page 3    

 

Financial Statements. Furnish Lender with the following;

 

Additional Requirements.

 

Such other financial statements and related information in such form and detail
as may be satisfactory to Lender within thirty (30) days of Lender's request.
For the avoidance of doubt, Borrower agrees that all financial statements and
other information required to be delivered to Lender under this Agreement or any
Related Document will be delivered for the most recent fiscal or calendar period
(as applicable) ended immediately prior to the date hereof and each fiscal or
calendar period thereafter as required herein or in any Related Document.

 

All financial reports required to be provided under this Agreement shall be
prepared in accordance with GAAP, applied on a consistent basis, and certified
by Borrower as being true and correct.

 

Insurance. Maintain fire and other risk insurance, public liability insurance,
and such other insurance as Lender may require with respect to Borrower's
properties and operations, in form, amounts, coverages and with insurance
companies acceptable to Lender. In connection with all policies covering the
Collateral, Borrower will provide Lender with policies or certificates of
insurance with such lender’s loss payable or other endorsements as Lender may
require.

 

Business Purpose. Use all Advances solely for Borrower's business operations,
unless specifically consented to the contrary by Lender in writing.

 

Operations. Maintain executive and management personnel with substantially the
same qualifications and experience as the present executive and management
personnel; provide written notice to Lender of any change in executive and
management personnel; conduct its business affairs in a reasonable and prudent
manner.

 

Compliance with Governmental Requirements. Comply with all laws, ordinances, and
regulations, now or hereafter in effect, of all governmental authorities
applicable to the conduct of Borrower's properties, businesses and operations.

 

NEGATIVE COVENANTS. Borrower covenants and agrees with Lender that while this
Agreement is in effect, Borrower shall not, without the prior written consent of
Lender:

 

Additional Financial Restrictions.

 

Liens and Encumbrances. Create or permit to exist any liens, security interests
or other encumbrances on any of Borrower's assets,

 

Continuity of Operations. (1) Engage in any business activities substantially
different than those in which Borrower is presently engaged, or (2) cease
operations, liquidate, merge, transfer, acquire or consolidate with any other
entity, change its name, dissolve or transfer or sell Collateral out of the
ordinary course of business.

 

DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Agreement:

 

Payment Default. Borrower fails to make any payment when due under this
Agreement.

 

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

 

Default in Favor of Third Parties. Borrower defaults under any loan, extension
of credit, security agreement, purchase or sales agreement, or any other
agreement, in favor of any other creditor or person that may materially affect
any of Borrower's property or Borrower's ability to repay this Agreement or
perform Borrower's obligations under this Agreement or any of the Related
Documents.

 

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Agreement or the Related
Documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 

Insolvency. The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

 

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral.

 

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any Guarantor or any Guarantor dies or becomes incompetent, or revokes or
disputes the validity of, or liability under, any Guaranty of the indebtedness
evidenced by this Agreement. In the event of a death, Lender, at its option,
may, but shall not be required to, permit the Guarantor's estate to assume
unconditionally the obligations arising under the guaranty in a manner
satisfactory to Lender, and, in doing so, cure any Event of Default.

 

Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

 

Adverse Change. A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of this
Agreement is impaired.

 

Insecurity. Lender in good faith believes itself insecure.

 

LENDER'S RIGHTS. If any Event of Default shall occur, Lender may declare the
entire unpaid principal balance on this Credit Line and all accrued unpaid
interest and all other amounts payable under this Agreement immediately due and
payable. Except as may be prohibited by applicable law, all of Lender’s rights
and remedies shall be cumulative and may be exercised singularly or
concurrently.

  

JURY WAIVER. BORROWER HEREBY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING, OR COUNTERCLAIM ARISING HEREUNDER OR IN CONNECTION HEREWITH TO THE
EXTENT PERMITTED BY APPLICABLE LAW.

 

MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of
this Agreement:

 

Amendments. This Agreement, together with any Related Documents, constitutes the
entire understanding and agreement of the parties as to the matters set forth in
this Agreement. No alteration of or amendment to this Agreement shall be
effective unless given in writing and signed by the party or parties sought to
be charged or bound by the alteration or amendment.

 

Attorneys’ Fees; Expenses. Borrower agrees to pay upon demand all of Lender's
costs and expenses, including Lender's reasonable attorneys' fees and Lender's
legal expenses, incurred in connection with the enforcement of this Agreement.
Lender may hire or pay someone else to help enforce this Agreement, and Borrower
shall pay the costs and expenses of such enforcement. Costs and expenses include
Lender's reasonable attorneys' fees and legal expenses whether or not there is a
lawsuit, including reasonable attorneys' fees and legal expenses for bankruptcy
proceedings (including efforts to modify or vacate any automatic stay or
injunction), appeals, and any anticipated post-judgment collection services.
Borrower also shall pay all court costs and such additional fees as may be
directed by the court.

 



 

 

 



RELATIONSHIP READY CREDIT AGREEMENT   (Continued) Page 4    

 

General Provisions. Lender may delay or forgo enforcing any of its rights or
remedies under this Agreement without losing them. Borrower and any other person
who signs, guarantees or endorses this Agreement, to the extent allowed by law,
waive presentment, demand for payment, and notice of dishonor. Upon any change
in the terms of this Agreement, and unless otherwise expressly stated in
writing, no party who signs this Agreement, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. The
obligations under this Agreement are joint and several.

 

Governing Law. This Agreement will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
New York without regard to its conflicts of law provisions.

 

Choice of Venue. If there is a lawsuit, Borrower agrees upon Lender's request to
submit to the jurisdiction of the courts of New York County, State of New York.
Nothing herein shall affect the right of the Lender to bring any action or
proceeding against the Borrower or its property in the courts of any other
jurisdiction.

 

Right of Setoff. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender and its subsidiaries and
affiliates (whether checking, savings, or some other account and whether
evidenced by a certificate of deposit). This includes all accounts Borrower
holds jointly with someone else and all accounts Borrower may open in the
future. However, this does not include any IRA or Keogh accounts, or any trust
accounts for which setoff would be prohibited by law. Borrower authorizes
Lender, to the extent permitted by applicable law, to charge or setoff all sums
owing under this Agreement against any and all such accounts, and, at Lender's
option, to administratively freeze all such accounts to allow Lender to protect
Lender's charge and setoff rights provided in this paragraph.

 

Successors and Assigns. All covenants and agreements by or on behalf of Borrower
contained in this Agreement or any Related Documents shall bind Borrower's
successors and assigns and shall inure to the benefit of Lender and its
successors and assigns. Borrower shall not, however, have the right to assign
Borrower's rights under this Agreement or any interest therein, without the
prior written consent of Lender.

 

DEFINITIONS. The following capitalized words and terms shall have the following
meanings when used in this Agreement. Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America. Words and terms used in the singular shall include
the plural, and the plural shall include the singular, as the context may
require. Words and terms not otherwise defined in this Agreement shall have the
meanings attributed to such terms in the Uniform Commercial Code. Accounting
words and terms not otherwise defined in this Agreement shall have the meanings
assigned to them in accordance with generally accepted accounting principles as
in effect on the date of this Agreement:

 

Advance. The word "Advance" means a disbursement of funds made, or to be made,
to Borrower or on Borrower's behalf under the terms and conditions of this
Agreement.

 

GAAP. The word "GAAP" means generally accepted accounting principles.

 

Guarantor. The word "Guarantor" means any guarantor, surety, or accommodation
party of any or all of the indebtedness evidenced by this Agreement.

 

Related Documents. The words "Related Documents" mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with this Agreement.

 

BORROWER:

 

POLAR POWER, INC.               By: /s/ Luis Zavala   By: /s/ Arthur Sams   Luis
Zavala, Chief Financial Officer of Polar Power, Inc.     Arthur Sams, Chief
Executive Officer & President of Polar Power, Inc.

  

 







LaserPro Ver. 15.4.10.D54 Copr D+H USA Corporation 1997 2017 All Rights
Reserved. - NY D: LASERPROGLOCFNPLESO FC TR 21500 PA-S

 

 